[Cite as H.C. v. R.C., 2016-Ohio-668.]

                               IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


[H.C., Minor, by and through next of              :
kin, S.C., Mother],
                                                  :
                 Petitioners-Appellees,                          No. 15AP-936
                                                  :           (C.P.C. No. 14DV-1824)
v.
                                                  :     (ACCELERATED CALENDAR)
[R.C.],
                                                  :
                 Respondent-Appellant.
                                                  :



                                         D E C I S I O N

                                    Rendered on February 23, 2016


                 On brief: The Bethal Law Group, LLC, and John P.
                 Johnson II, for appellees. Argued: John P. Johnson II

                 On brief: Peter J. Binning and Lewis E. Williams, for
                 appellant. Argued: Peter J. Binning

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

LUPER SCHUSTER, J.
          {¶ 1} Respondent-appellant, R.C., father of H.C., appeals from an order of the
Franklin County Court of Common Pleas, Division of Domestic Relations, issuing a civil
protection order to petitioners-appellees, H.C., a minor, and her mother, S.C. Because the
trial court denied father the opportunity to fully present his case, we reverse.
I. Facts and Procedural History
          {¶ 2} On November 14, 2014, H.C., by and through her mother, filed in the trial
court a petition seeking a civil protection order against her father, who is also her
mother's former husband. The addendum to the petition states that on August 9, 2014,
No. 15AP-936                                                                               2


father pushed H.C. down on a couch during an argument, held papers in a way suggesting
he was going to use the papers to hit her, and told her "I want to smack you, if you were a
boy I'd beat you." According to the addendum, H.C. left her father's house following the
argument and has not since returned other than with a police escort in order to attempt to
retrieve her personal belongings.
       {¶ 3} The addendum further asserts that on November 6, 2014, father came to the
home H.C. shared with her mother to speak with his other daughter, L.C. When H.C. told
her father she did not like him, father pushed through the door and lunged at H.C. with
his arms outstretched. According to the addendum, L.C. attempted to close the door, but
father had his foot wedged in the door. Mother attempted to call 911, but father "was
slapping at [mother's] hands" to knock the phone out of her hands. That incident resulted
in criminal charges against father. The addendum also asserts that several other incidents
occurring in 2011, 2012, and 2013 resulted in either H.C. or mother filing a police report,
though no criminal charges followed. The allegations included the following: father
(1) chased and pushed mother, (2) grabbed mother's arm and twisted it behind her back,
(3) grabbed mother by her ponytail and ripped out her hair, (4) grabbed H.C.'s arm and
twisted it behind her back, (5) threw L.C. against a wall, and (6) grabbed a phone out of
mother's hand and smashed it on the ground. On November 14, 2014, H.C. and mother
requested an ex parte protection order, which the trial court granted the same day,
effective until November 25, 2014.
       {¶ 4} The trial court set the matter for a full hearing on November 25, 2014, but
after several problems perfecting service of process on father, the trial court continued the
matter until April 9, 2015, ordering the November 14, 2014 order to remain in full force
and effect until the hearing. After perfecting service, the trial court continued the matter
several more times for attempted settlement negotiations, each time ordering the
November 14, 2014 order to remain in full force and effect until the hearing. Ultimately,
the trial court scheduled the matter for a hearing on September 10, 2015.
       {¶ 5} At the September 10, 2015 hearing, the trial court heard testimony from
L.C. and H.C., testifying in support of a civil protection order. During cross-examination
of H.C., the trial court instructed counsel for both parties to meet in chambers. The
No. 15AP-936                                                                               3


conversation in chambers was out of the hearing of the parties and off the record. When
the trial court went back on the record, the trial court stated:
               Based upon the testimony and the evidence that's been
               presented that there is a stay-away order that is issued from
               municipal court, this Court is also bound to issue the stay-
               away order.

               I will make it for the same term and length as the order that is
               issued out of municipal court, and that will be for one year for
               [H.C.], the minor petitioner and mother.

(Tr. 81.) The trial court did not allow father to finish his cross-examination of H.C., nor
did the trial court give father an opportunity to call his own witnesses or present any
evidence in his defense. Instead, the trial court told father:
               I have no other choice. You have a stay-away order from
               another court. I can't not grant the stay-away order based on
               the testimony, and the fact that the Court has already issued
               one. And the fact that your daughters have testified that they
               are in fear of your behavior.
(Tr. 81-82.)
       {¶ 6} The trial court journalized its decision in a September 11, 2015 order,
granting a civil order of protection to H.C. and her mother effective until August 17, 2016.
Father timely appeals.
II. Assignment of Error
       {¶ 7} Father assigns the following error for our review:
               The court of common pleas, domestic division, erred as a
               matter of law when it terminated the trial without conducting
               a "full hearing" as required and abused its discretion by
               rendering a decision without allowing the appellant to testify,
               call any witnesses or present any arguments on his behalf.
III. Analysis
       {¶ 8} In his sole assignment of error, father argues the trial court erred in
granting H.C. and mother's petition for a civil protection order without conducting a "full
hearing" as required by R.C. 3113.31. Generally, the decision of whether or not to grant a
civil protection order lies within the sound discretion of the trial court. Martin v. Martin,
10th Dist. No. 13AP-171, 2013-Ohio-5703, ¶ 6, citing Daughtry v. Daughtry, 10th Dist.
No. 11AP-59, 2011-Ohio-4210, ¶ 5, citing Parrish v. Parrish, 95 Ohio St. 3d 1201 (2002).
No. 15AP-936                                                                                4


Here, however, father alleges the trial court did not grant him a "full hearing" within the
meaning of R.C. 3113.31(D) and (E). Where an appeal requires an analysis of R.C. 3113.31,
the civil domestic violence statute, we apply a de novo standard of review. Id., citing Hope
Academy v. Ohio Dept. of Edn., 10th Dist. No. 07AP-758, 2008-Ohio-4694, ¶ 13.
       {¶ 9} H.C. and mother contend father failed to object at the hearing to the trial
court's termination of the hearing and thus has waived this argument for purposes of
appeal. See, e.g., Lias v. Beekman, 10th Dist. No. 06AP-1134, 2007-Ohio-5737, ¶ 29
(noting "[o]rdinarily, the doctrine of waiver precludes a litigant from raising an issue for
the first time on appeal"). Counsel for father suggests he objected during the conference
off the record but conceded at oral argument he did not preserve his objection as part of
the record. "Failure to timely advise a trial court of possible error, by objection or
otherwise," results in a waiver of the issue for purposes of appeal, unless the party can
demonstrate plain error. Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121 (1997). In the civil
context, an appellate court only applies the plain error doctrine in "extremely rare cases"
when the asserted error "seriously affects the basic fairness, integrity, or public reputation
of the judicial process, thereby challenging the legitimacy of the underlying judicial
process itself." Id. at 121, 123. Thus, we will review father's assignment of error only for
plain error. Lias at ¶ 30 (noting the application of the plain error doctrine in an appeal
from the grant of a civil protection order).
       {¶ 10} H.C., by and through her mother, sought a civil protection order pursuant to
R.C. 3113.31. Under R.C. 3113.31(C) and (C)(1), "[a] person may seek relief * * * on the
person's own behalf, or any parent or adult household member may seek relief under this
section on behalf of any other family or household member, by filing a petition with the
court," stating "[a]n allegation that the respondent engaged in domestic violence against a
family or household member of the respondent, including a description of the nature and
extent of the domestic violence." The petition shall also contain "[t]he relationship of the
respondent to the petitioner" and "[a] request for relief under this section."           R.C.
3113.31(C)(2) and (3).
       {¶ 11} If a petitioner files a petition under R.C. 3113.31 and requests an ex parte
order, the trial court is to hold a hearing the same day and, for good cause shown, may
enter an ex parte temporary order. R.C. 3113.31(D)(1). When the court issues an ex parte
No. 15AP-936                                                                                5


order, "the court shall schedule a full hearing for a date that is within seven court days
after the ex parte hearing." R.C. 3113.31(D)(2)(a).
       {¶ 12} Though R.C. 3113.31 requires a "full hearing," the statute does not define the
term "full hearing." This court has previously considered the meaning of "full hearing" as
used in R.C. 3113.31. In Tarini v. Tarini, 10th Dist. No. 12AP-336, 2012-Ohio-6165, we
noted that although R.C. 3113.31 does not define the term "full hearing," in general a full
hearing " 'is one in which ample opportunity is afforded to all parties to make, by evidence
and argument, a showing fairly adequate to establish the propriety or impropriety of the
step asked to be taken.' " Tarini at ¶ 14, quoting Deacon v. Landers, 68 Ohio App. 3d 26,
30 (4th Dist.1990). " '[W]here the issuance of a protection order is contested, the court
must, at the very least, allow for presentation of evidence, both direct and rebuttal, as well
as arguments." Id., quoting Deacon at 30.
       {¶ 13} There is no dispute that the trial court here did not allow father to present
any evidence, nor did the trial court allow counsel for father to engage in any closing
arguments. The trial court stated it was compelled to grant the civil protection order
because of an already-existing stay away order in a criminal case involving father and H.C.
Neither that criminal case nor the stay-away order is a part of the record below.
Additionally, H.C. and mother do not point to any authority, statutory or otherwise,
indicating the existence of a stay-away order in a criminal case obviates the requirement
in R.C. 3113.31 that the trial court conduct a "full hearing" before granting a civil
protection order.
       {¶ 14} Thus, under these particular facts and circumstances, we conclude this is
one of those extremely rare cases involving exceptional circumstances where error, even
though no objection made in the trial court, seriously affects the basic fairness, integrity,
or public reputation of the judicial process. The trial court's failure to conduct a "full
hearing" as contemplated in R.C. 3113.31 constitutes reversible plain error. See Tarini at
¶ 18-20 (concluding trial court's failure to conduct a "full hearing" under R.C. 3113.31
constitutes not only a violation of the statute but a deprivation of due process as well).
Accordingly, we sustain father's sole assignment of error.
No. 15AP-936                                                                           6


IV. Disposition
       {¶ 15} Based on the foregoing reasons, the trial court committed plain error when
it terminated the civil protection order hearing without giving father the opportunity to
call any witnesses or make any arguments. Having sustained father's sole assignment of
error, we reverse the order of the Franklin County Court of Common Pleas, Division of
Domestic Relations, and remand the matter for a full hearing consistent with this
decision.
                                                   Judgment reversed; cause remanded.

                        DORRIAN, P.J., and BROWN, J., concur.